 Case 1:20-cv-01078-FB-SJB Document 1 Filed 02/27/20 Page 1 of 34 PageID #: 1



Michael Grinblat (4159752)
Law Offices of Michael Grinblat
817 Broadway, Fourth Floor
New York, NY 10003
Tel: (347) 796-0712
Fax: (212) 202-5130
Email: michael.grinblatesq@gmail.com
Attorney for the Plaintiff


                     IN THE UNITED STATES DISTRICT COURT
                IN AND FOR THE EASTERN DISTRICT OF NEW YORK

 SEMYON GRINBLAT, individually and on                            COMPLAINT
 behalf of all others similarly situated,

                                      Plaintiff,

                   -against-                                  CASE NO.: 20-cv-1078

 BOLLA OPERATING CORP., SMITH &
 HAMILTON LLC, JOHN DOE 1-X,
 persons yet unknown, Limited Liability
 Companies, Partnerships, Corporations 1-                      JURY DEMANDED
 X, entities yet unknown,

                                  Defendants.


                                     CIVIL COMPLAINT


       The Plaintiff, SEMYON GRINBLAT, as and for his complaint against the Defendants,

respectfully brings before the Court the below allegations.


                      STATEMENT OF THE PLAINTIFF’S CLAIMS


   1. This is an action under Title III of the Americans with Disabilities Act of 1990 (the “ADA”)

       to enjoin unlawful discrimination based on disability. The Plaintiff, SEMYON

       GRINBLAT, was discriminated against on the basis of disability and denied full and equal

       enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of

                                                   1
Case 1:20-cv-01078-FB-SJB Document 1 Filed 02/27/20 Page 2 of 34 PageID #: 2



     the place of public accommodation owned, leased, controlled, managed, or operated, by

     the Defendants, BOLLA OPERATING CORP., SMITH & HAMILTON LLC, JOHN DOE

     1-X, persons yet unknown, Limited Liability Companies, Partnerships, Corporations 1-X,

     entities yet unknown.

  2. The Plaintiff files this action for himself, and those similarly situated, complaining of the

     violations of Title III of the ADA. This action is brought under the ADA, 42 U.S.C. §12182,

     §12183 and §12188(a) – incorporating by reference the remedies and procedures found in

     42 U.S.C. 2000a-3, §204 of the Civil Rights Act of 1964 – the ADA’s Accessibility

     Guidelines, 28 CFR Part 36, subpart D, the 2004 ADA Accessibility Guidelines

     (“ADAAG”) at 36 CFR Part 1191, appendices B and D, 2010 ADA Standards for

     Accessible Design (hereinafter “2010 Standards”), the Building Code of the State of New

     York, as well as New York State Civil Rights Law §40-c and §40-d, New York State

     Human Rights Law §296 and New York City Human Rights Laws [Administrative Code]

     §8-107.

  3. The Plaintiff seeks compensatory, statutory and punitive damages, including, but not

     limited to, damages for personal injuries, pain of body and mind, declaratory and injunctive

     reliefs, attorney’s fees, expert fees and costs against the Defendants, as well as such other

     relief as the Court deems to be just and proper.



                              JURISDICTION AND VENUE

  4. This Court has jurisdiction over this action pursuant to 28 U.S.C. §451, §1331, §1337,

     §1343, §2201, §2202 and 42 U.S.C.A. §12181, et seq., as it involves federal questions

     regarding the deprivation of the Plaintiff’s rights under the ADA.



                                               2
Case 1:20-cv-01078-FB-SJB Document 1 Filed 02/27/20 Page 3 of 34 PageID #: 3



  5. This Court has supplemental jurisdiction over the Plaintiff’s allegations arising from the

     Defendants’ state law violations pursuant to 28 U.S.C. §1367(a).

  6. Venue is proper in this district pursuant to 28 U.S.C. §1391(b), because all events, or

     omissions, giving rise to this action, and alleged herein, occurred in this district. Venue is

     also proper in this district, because the Defendants’ property, a public accommodation,

     which is the subject of this action, is located in, and does business within, this judicial

     district.


                                             PARTIES

  7. The Plaintiff, SEMYON GRINBLAT, is, and has been at all times material hereto, a

     resident of Monmouth County, New Jersey.

  8. The Plaintiff is disabled and is expressly authorized under §308 of the ADA, 42 U.S.C.

     §12188(a) – incorporating by reference the remedies and procedures found in 42 U.S.C.

     2000a-3, §204 of the Civil Rights Act of 1964 – to bring this action.

  9. The Defendants, BOLLA OPERATING CORP., and/or SMITH & HAMILTON LLC,

     own, and/or lease, and/or have control over, and/or manage, and/or maintain, and/or

     designed, and/or built, and/or constructed, and/or altered, and/or operate, and at all relevant

     times operated, the store Mobil Mart and the parking lot adjacent to it, which is provided

     for the use of the store’s customers.

  10. The aforementioned store, Mobil Mart, and the adjacent parking lot are the subjects of this

     lawsuit and are located at 375 Hamilton Avenue, Brooklyn, NY 11231-3943, hereinafter

     referred to as the “Subject Facility”.

  11. Upon information and belief, the Defendant, BOLLA OPERATING CORP., owns, and/or

     leases, and/or manages, and/or has control over, and/or designed, and/or built, and/or


                                                3
Case 1:20-cv-01078-FB-SJB Document 1 Filed 02/27/20 Page 4 of 34 PageID #: 4



     constructed, and/or altered, and/or operates, and at all relevant times operated, the store

     under the name Mobil Mart.

  12. Upon information and belief, the Defendant, BOLLA OPERATING CORP., owns, and/or

     leases, and/or manages, and/or maintains, and/or has control over, and/or designed, and/or

     marked, and/or placed signs on, and/or built, and/or constructed, and/or altered, and/or

     operates, and at all relevant times operated, the parking lot adjacent to the store, Mobil

     Mart, which is provided for the use of its customers.

  13. The Defendant, BOLLA OPERATING CORP., is an American for-profit corporation,

     organized under the laws of New York.

  14. The Defendant, BOLLA OPERATING CORP., is licensed to conduct business activities

     in New York State with the New York Department of State.

  15. Neither the name, nor address, of a registered agent of the Defendant, BOLLA

     OPERATING CORP., are provided on the New York Department of State’s website, which

     shows that the New York Department of State will mail process, if accepted on behalf of

     the entity, to the following address: Bolla Management Corp., 809 Stewart Avenue, Garden

     City, NY 11530.

  16. Upon information and belief, the Defendant, SMITH & HAMILTON LLC, at all relevant

     times was, and currently is, either an owner, landlord, lessor, lessee, and/or operator of the

     commercial real estate lot in Kings County, on which the Subject Facility is located, and

     of the building, in which it operates.

  17. Upon information and belief, the Defendant, SMITH & HAMILTON LLC, is a landlord

     and leases its building and land, on which the parking lot of the Subject Facility is located,

     to the Defendant, BOLLA OPERATING CORP.



                                               4
Case 1:20-cv-01078-FB-SJB Document 1 Filed 02/27/20 Page 5 of 34 PageID #: 5



  18. Upon information and belief, the Defendant, SMITH & HAMILTON LLC, owns, and/or

     leases, and/or manages, and/or maintains, and/or has control over, and/or designed, and/or

     marked, and/or placed signs on, and/or built, and/or constructed, and/or altered, and/or

     operates, and at all relevant times operated, the parking lot adjacent to the store, Mobil

     Mart, which is provided for the use of the store’s customers.

  19. The Defendant, SMITH & HAMILTON LLC, is an American for-profit corporation,

     organized under the laws of New York.

  20. The Defendant, SMITH & HAMILTON LLC, is licensed to conduct business activities in

     New York State with the New York Department of State.

  21. Neither the name, nor address, of a registered agent of the Defendant, SMITH &

     HAMILTON LLC, are provided on the New York Department of State’s website, which

     shows that the New York Department of State will mail process, if accepted on behalf of

     the entity, to the following address: Smith & Hamilton LLC, C/O The Limited Liability

     Company, 134-01 20th Avenue, College Point, NY 11356.

  22. New York State law requires each corporation to have a designated registered agent, on

     whom service of process may be made. Under the New York Business Corporation Law,

     a “designating corporation is required to deliver to the department of state a certificate of

     amendment or change providing for the designation by the corporation of a new address

     and upon its failure to file such certificate, its authority to do business in this state should

     be suspended.” BSC §306-A(a)(4). “Upon the failure of the designating corporation to file

     a certificate of amendment or change providing for the designation by the corporation of

     the new address after the filing of a certificate of resignation for receipt of process with the

     secretary of state, its authority to do business in this state shall be suspended… .” BSC



                                                5
Case 1:20-cv-01078-FB-SJB Document 1 Filed 02/27/20 Page 6 of 34 PageID #: 6



     §306-A(b) “In any case in which a corporation suspended pursuant to this section would

     be subject to the personal or other jurisdiction of the courts of this state …, process against

     such corporation may be served upon the secretary of state as its agent pursuant to this

     section. Such process may issue in any court in this state having jurisdiction of the subject

     matter.” BSC §306-A(e)(1).

  23. As the Defendants, BOLLA OPERATING CORP. and SMITH & HAMILTON LLC,

     provided neither the names, nor addresses of their registered agents to the New York

     Department of State, their authority to do business in New York State is suspended

     pursuant to BSC §306-A. Nevertheless, service of process on them is effective, because

     the Defendants are served upon the Secretary of State. BSC §306-A(e)(2).

  24. The Defendants, BOLLA OPERATING CORP. and/or SMITH & HAMILTON LLC,

     operate the Subject Facility, which is a store, and/or a sales establishment.

  25. The Subject Facility is a public accommodation within the meaning of Title III of the ADA,

     42 U.S.C. §12181(7)(E) and 28 CFR §36.104 Place of public accommodation (5), New

     York State Human Rights Law §292(9) and New York City Human Rights Law, Admin.

     Code of the City of New York, §8-107(4).

  26. Defendants JOHN DOE 1-X and Limited Liability Companies, Partnerships and

     Corporations 1-X are persons or entities yet unknown, but who or which might share

     liability as owners or tenants of the Subject Facility. At all relevant times they might have

     been, and currently might be, either owners, lessors, or operators of the commercial real

     estate lot in Kings County, on which the Subject Facility is located, and of the building in

     which it operates. Either one or several of them might be a landlord and lease its/their




                                               6
Case 1:20-cv-01078-FB-SJB Document 1 Filed 02/27/20 Page 7 of 34 PageID #: 7



     building and land, on which the parking lot of the Subject Facility is located, to the

     Defendants, BOLLA OPERATING CORP. and/or SMITH & HAMILTON LLC.

  27. The Plaintiff reserves the right to amend this Complaint to add such persons or entities as

     Defendants when discovered during the course of this action.

  28. Either one, or all, of the Defendants, jointly, or severally, simultaneously, or at different

     times, at all relevant times, was an owner, and/or landlord, and/or lessor, and/or lessee,

     and/or tenant, of the commercial lot in Kings County, on which the Subject Facility is

     located, who jointly, or severally, owned, and/or leased, and/or managed, and/or had

     control over, and/or designed, and/or constructed, and/or built, and/or altered, and/or

     modified, and/or painted, and/or marked, and/or placed signs on, and/or operated, and/or

     maintained, the parking lot adjacent to the store, Mobil Mart, which is provided for the

     purpose of enabling customers of the store to park and shop at the Subject Facility.

  29. Either one of the Defendants, or all of them, jointly or severally, simultaneously, or at

     different times, at all relevant times, was an owner, and/or landlord, and/or lessor, and/or

     lessee, and/or tenant, and/or managed, and/or had control over, and/or operated, and/or

     designed, and/or constructed, and/or built, and/or painted, and/or marked, and/or placed

     signs on, and/or maintained, and/or altered the building, and/or the store, and/or the sales

     establishment, Mobil Mart, which is part of the Subject Facility.

  30. The Defendants are jointly and severally liable for the design, construction, maintenance,

     management, control, alteration and/or operation of the parking lot, which is part of the

     Subject Facility.




                                               7
Case 1:20-cv-01078-FB-SJB Document 1 Filed 02/27/20 Page 8 of 34 PageID #: 8



  31. The Defendants are jointly and severally liable for the design, construction, maintenance,

     management, control, alteration and/or operation of the store, Mobil Mart, which is part of

     the Subject Facility.


                                       CLASS ACTION

  32. The Plaintiff brings this suit for declaratory and injunctive reliefs and as a class action,

     pursuant to F.R.C.P. 23, on behalf of all those similarly situated who, as persons who must

     use wheelchairs by reason of various disabilities, and who use or desire to use the services

     and accommodations offered to the public by the Defendants, are protected by, and are

     beneficiaries of, the ADA, the New York State Civil Rights Laws, the New York State

     Human Rights Laws and the New York City Human Rights Laws.

  33. The Plaintiff, complaining for himself, and all other similarly situated disabled individuals

     in the City and State of New York, hereby alleges the following:

         a. The class is so numerous that joinder of all members, whether otherwise required

             or permitted, is impracticable;

         b. There are questions of law, or fact, common to the class, which predominate over

             any questions affecting only individual members;

         c. The claims or defenses of the representative party are typical of the claims, or

             defenses, of the class;

         d. The representative party will fairly and adequately protect the interests of the class;

             and

         e. A class action is superior to other available methods for the fair and efficient

             adjudication of the controversy.




                                                8
Case 1:20-cv-01078-FB-SJB Document 1 Filed 02/27/20 Page 9 of 34 PageID #: 9



  34. The claims of the Plaintiff are typical of those of the class. The class, similarly to the

     Plaintiff, was also not able to have access to the Subject Facility because of the architectural

     barriers.

  35. The Plaintiff will fairly and adequately represent and protect the interests of the members

     of the class, because, in accordance with Fed. R. Civ. P. 23(g), he has retained, and is

     represented by, an experienced counsel, who has done the work in identifying and

     investigating potential claims in the action, who knows the applicable law, who may

     commit resources to representing the class, who would represent the Plaintiff in complex

     class action litigation, and because the Plaintiff has no interests antagonistic to the members

     of the class.

  36. A class action may be maintained under Fed. R. Civ. P. 23(a), which is satisfied, as

     prosecuting separate actions by, or against, individual class members would create a risk

     of adjudications with respect to them that, as a practical matter, would be dispositive of the

     interests of the other members, not parties to the individual adjudications, or would

     substantially impair, or impede, their ability to protect their interests. That risk includes,

     but is not limited to, the Defendants removing the architectural barriers without either

     compensating members of the class, or paying them compensatory, and/or statutory, and/or

     punitive damages, for discrimination, discomfort, personal injuries, pain of body and mind,

     emotional distress, inconvenience and humiliation, which the class members have suffered

     as a result of the Defendants’ actions, which violated the ADA, the New York State Civil

     Rights Laws, the New York State Human Rights Laws and the New York City Human

     Rights Laws.




                                                9
Case 1:20-cv-01078-FB-SJB Document 1 Filed 02/27/20 Page 10 of 34 PageID #: 10



   37. Class certification of the claims is appropriate pursuant to Fed. R. Civ. P. 23(b)(2), because

      the Defendants had acted, or refused to act, on grounds that apply generally to the class, so

      that final injunctive relief, or corresponding declaratory relief, is appropriate respecting the

      class as a whole.

   38. Alternatively, class certification is appropriate under Fed. R. Civ. P. 23(b)(3), because

      questions of law, or fact, common to class members, clearly predominate over any

      questions affecting only individual class members, and because a class action is superior

      to other available methods for the fair and efficient adjudication of this litigation.

   39. Judicial economy will be served by maintenance of this lawsuit as a class action in that it

      is likely to avoid the burden that would be otherwise placed upon the judicial system by

      the filing of numerous similar suits by people who use wheelchairs in the Eastern District

      of New York.

   40. Clarity, consistency and uniformity in law will also be preserved, as maintenance of this

      lawsuit as a class action will likely eliminate the possibility of inconsistent verdicts, which

      may be issued, if plaintiffs were to initiate individual lawsuits against the Defendants.

   41. References to the Plaintiff shall be deemed to include the named Plaintiff and each member

      of the class, unless otherwise indicated.




                                   STATUTORY SCHEME

   42. On July 26, 1990, United States Congress enacted the ADA, establishing important civil

      rights for individuals with disabilities, including the right to full and equal enjoyment of

      goods, services, facilities, privileges and access to places of public accommodation.



                                                  10
Case 1:20-cv-01078-FB-SJB Document 1 Filed 02/27/20 Page 11 of 34 PageID #: 11



   43. Congress made the following findings:

                     a. Some 43,000,000 Americans have one or more physical
                        or mental disabilities, and this number is increasing as
                        the population as a whole is growing older;
                     b. Historically, society has tended to isolate and segregate
                        individuals with disabilities, and, despite some
                        improvements, such forms of discrimination against
                        individuals with disabilities continue to be a serious and
                        pervasive social problem;
                     c. Discrimination against individuals with disabilities
                        persists in such critical areas as employment, housing,
                        public accommodation, education, transportation,
                        communication, recreation, institutionalization, health
                        services, voting and access to public services;
                     d. Individuals with disabilities continually encounter
                        various forms of discrimination, including outright
                        intentional exclusion, the discriminatory effects of
                        architectural, transportation, and communication
                        barriers, overprotective rules and policies, failure to
                        make modifications to existing facilities and practices,
                        exclusionary qualification standards and criteria,
                        segregation, and regulation to lesser services, programs,
                        activities, benefits, jobs or other opportunities; and
                     e. The continuing existence of unfair and unnecessary
                        discrimination and prejudice denies people with
                        disabilities the opportunity to compete on an equal basis
                        and to pursue those opportunities for which our free
                        society is justifiably famous, and costs the United States
                        billions of dollars in unnecessary expenses resulting
                        from dependency and non-productivity.


      42 U.S.C. §12101(a)(1)-(3), (5) and (8)



   44. Furthermore, Congress also explicitly stated that the ADA had to:

                     a. Provide a clear and comprehensive national mandate for
                        the elimination of discrimination against individuals
                        with disabilities;
                     b. Provide clear, strong, consistent, enforceable standards
                        addressing discrimination against individuals with
                        disabilities; and



                                                11
Case 1:20-cv-01078-FB-SJB Document 1 Filed 02/27/20 Page 12 of 34 PageID #: 12



                       c. Invoke the sweep of congressional authority, including
                          the power to enforce the fourteenth amendment and to
                          regulate commerce, in order to address the major areas
                          of discrimination faced day-to-day by people with
                          disabilities.


       42 U.S.C. §12101(b)(1)(2) and (4)

   45. Furthermore, pursuant to 42 U.S.C. §12182 and 28 CFR §36.201(a), the congressional

       intent was to ensure that no place of public accommodation may discriminate against an

       individual on the basis of such individual’s disability, with regard to the full and equal

       enjoyment of the goods, services, facilities, privileges, advantages, or accommodations at

       that place of public accommodation.

   46. Congress provided commercial businesses at least 18 months from enactment to make their

       facilities compliant with the regulations in the ADA. The effective date of Title III of the

       ADA was January 26, 1992, or January 26, 1993, if defendant has ten (10), or fewer,

       employees and gross receipts of $500,000, or less. 42 U.S.C. §12183; 28 CFR §36.508(a).

   47. The 2000 United States census indicates that in the civilian non-institutionalized population

       more than 49.7 million people in the United States have a disability. The census also

       indicates that more than 1.39 million New Yorkers have a mobility disability.

   48. The ADA, the New York State Civil Rights Laws, the New York State Human Rights Laws

       and the New York City Human Rights Laws recognize individuals with disabilities as a

       protected class. 42 U.S.C. §12182(a)

   49. It is unlawful for a private entity, which owns, leases, leases to, or operates a place of public

       accommodation, to discriminate against an individual with a disability. 42 U.S.C.

       §12182(b)(1)(A), 28 CFR §36.201(a) and (b)




                                                  12
Case 1:20-cv-01078-FB-SJB Document 1 Filed 02/27/20 Page 13 of 34 PageID #: 13



   50. Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the Department of

      Justice, Office of the Attorney General, promulgated Federal Regulations to implement the

      requirements of the ADA, known as the ADAAG, 28 CFR §36, under which it may obtain

      civil penalties of up to $110,000 for the first violation and $150,000 for any subsequent

      violation.

   51. The landlord, who owns the building that houses a place of public accommodation and the

      tenant, who owns, or operates the place of public accommodation, have a non-delegable

      duty to comply with the ADA, the New York State Civil Rights Laws, the New York State

      Human Rights Laws and the New York City Human Rights Laws. 28 CFR §36.201(a) and

      (b)

   52. The Subject Facility affects interstate commerce within the meaning of the ADA. 42 U.S.C.

      §12181(7)(E) and 28 CFR §36.104 Place of public accommodation (5).

   53. Regardless of any contractual provisions stating otherwise, the landlord and owner of the

      property, which houses the public accommodation, cannot escape liability for the tenant’s

      failure to comply with the ADA, the New York State Civil Rights Laws, the New York

      State Human Rights Laws and the New York City Human Rights Laws. 28 CFR §36.201.

   54. Discriminatory intent is not required to establish liability under the ADA, the New York

      State Civil Rights Laws, the New York State Human Rights Laws and the New York City

      Human Rights Laws.

   55. One type of disability discrimination is the failure of an owner, or an operator, of a public

      accommodation to remove those architectural barriers, removal of which is readily

      achievable.

                      A public accommodation shall remove architectural barriers
                      in existing facilities, including communication barriers that

                                                13
Case 1:20-cv-01078-FB-SJB Document 1 Filed 02/27/20 Page 14 of 34 PageID #: 14



                      are structural in nature, where such removal is readily
                      achievable, i.e., easily accomplishable and able to be carried
                      out without much difficulty or expense.

      28 CFR §36.304

   56. If an individual with a disability is dissuaded from entering, or receiving services of a place

      of public accommodation, because of the existence of an architectural barrier, the landlord

      and tenant will be guilty of discrimination on the basis of disability.

   57. The Defendants must remove all barriers, removal of which is readily achievable, that deny

      an individual with a disability the opportunity to participate in, or benefit from, services,

      or accommodations, on the basis of their disability. 28 CFR §36.304

   58. Removal of the architectural barriers is readily achievable by the Defendants.

   59. The Plaintiff is informed and believes, and therefore alleges, that the Subject Facility has

      begun operations, and/or undergone substantial remodeling, repairs and/or alterations,

      since January 26, 1990, and/or has sufficient income to make readily achievable

      accessibility modifications.



              FACTUAL ALLEGATIONS AND FIRST CAUSE OF ACTION

                                      Violations of the ADA

   60. The Plaintiff, who was born in 1949, is an elderly man aged beyond his 71 years. He suffers

      from debilitating diseases and was diagnosed with a neurological condition, which affects

      his walking. The Plaintiff’s treating neurologist determined that he has gait dysfunction,

      the causes of which include peripheral neuropathy due to diabetes mellitus, chronic right

      basilar ganglia lacunar infarct and cerebellar ataxia. The Plaintiff’s treating neurologist also

      determined that he has essential tremor. Furthermore, the Plaintiff has decreased vision due



                                                 14
Case 1:20-cv-01078-FB-SJB Document 1 Filed 02/27/20 Page 15 of 34 PageID #: 15



      to glaucoma and is blind in the right eye. The Plaintiff’s gait is unsteady and he falls when

      he walks short distances. His treating neurologist prescribed him a wheelchair and a

      handicapped parking placard. The Plaintiff obtained the wheelchair and uses it regularly.

      The New Jersey Motor Vehicle Commission issued him a disabled person parking placard

      together with a handicapped identification card. The handicapped placard can be used in

      any car, in which the Plaintiff is travelling. The Plaintiff relies on his wheelchair and parks

      appropriately in handicapped accessible parking spaces. He also needs appropriate and

      statutorily mandated space next to that car, so that he may transfer from the car to the

      wheelchair. The Plaintiff is disabled under the statute, which in pertinent part states that

                      Disability means, with respect to an individual, a physical or
                      mental impairment that substantially limits one or more of
                      the major life activities of such individual… . The phrase
                      major life activities means functions such as caring for one’s
                      self, performing manual tasks, walking, seeing, hearing,
                      speaking, breathing, learning and working.

      28 CFR §36.104


   61. The Plaintiff’s adult son visits the Plaintiff, manages his care and takes him to places the

      Plaintiff wants to visit, including stores, supermarkets, pharmacies, restaurants, parks,

      doctors and medical facilities in New Jersey, where he currently resides, and New York,

      where he previously resided for decades and where his son and friends still reside.


   62. The parking lot of the Subject Facility, adjacent to Mobil Mart, and operated by the

      Defendants, exists for the use of customers of Mobil Mart.

   63. There are at least four parking spaces in the parking lot of the Subject Facility.




                                                15
Case 1:20-cv-01078-FB-SJB Document 1 Filed 02/27/20 Page 16 of 34 PageID #: 16



   64. One of the parking spaces in the Subject Facility’s parking lot is designated as a

      handicapped parking space by the blue marking lines on the pavement, as well as by the

      handicapped symbol painted on the ground.

   65. In October 2019, the Plaintiff came to the Defendants’ Subject Facility by car with his son.

   66. The Plaintiff and his son parked in the handicapped parking space in its parking lot.

   67. The Plaintiff’s son placed the wheelchair in the access aisle.

   68. The wheelchair rolled down the steep slope of the access aisle.

   69. When the Plaintiff was transferring from the car to the wheelchair, he was barely avoiding

      falling on the steep surface of the access aisle.

   70. The Plaintiff was then not able to move the wheelchair by rotating its wheels, because the

      access aisle is too steep. Consequently, the Plaintiff had to rely on his son’s assistance to

      push him, in his wheelchair, up the access aisle.

   71. The Plaintiff was then not able to open the store’s entrance door by himself, because the

      tension of the door’s spring was too high, and had to rely on his son’s assistance to open

      the store’s door for him.

   72. Inside of the store, Mobil Mart, when the Plaintiff was paying for the item he was

      purchasing at the register, he was not able to extend his knees and toes under the counter,

      because there was no space under it for his knees and toes. As a result, the Plaintiff had to

      rely on his son’s assistance to hand his debit card to the cashier.

   73. On the way back, when the Plaintiff was transferring from the wheelchair to the car in the

      access aisle, he was barely avoiding falling on its steep surface.




                                                16
Case 1:20-cv-01078-FB-SJB Document 1 Filed 02/27/20 Page 17 of 34 PageID #: 17



   74. The Subject Facility’s parking lot was either designed by people, who did not have the

      Plaintiff’s needs, and needs of others similarly situated, in mind, to accommodate him and

      facilitate his access to the Subject Facility, or worse.

   75. Frustrated, disappointed and humiliated, the Plaintiff left the Subject Facility’s parking lot.

   76. The Subject Facility is located in Red Hook, Brooklyn, along the way from the Plaintiff’s

      son’s home to the Plaintiff’s home. The Plaintiff enjoys visiting that neighborhood and

      comes there often.


   77. The Defendants’ Subject Facility is conveniently located and the Plaintiff intends to visit

      it, purchase items offered for sale in it and enjoy its services, as soon as the architectural

      barriers are removed.

   78. The Plaintiff has difficulties gaining access to the Subject Facility, because of the unlawful

      architectural barriers, and therefore suffered an injury in fact.

   79. Since at least October 2019, the Defendants have engaged in unlawful practices in violation

      of the ADA, the New York State Civil Laws, the New York State Human Rights Laws and

      the New York City Human Rights Laws.

   80. The Plaintiff has difficulties visiting the Defendants’ Subject Facility, continues to be

      discriminated against due to the architectural barriers, which remain at the Subject Facility,

      all in violation of the ADA, the New York State Civil Rights Laws, and the New York

      State and the New York City Human Rights Laws.

   81. The barriers to access the Subject Facility have effectively denied the Plaintiff ability to

      visit the property and have caused him personal injuries, including, but not limited to, pain

      of body and mind, emotional distress, embarrassment, humiliation and frustration.




                                                 17
Case 1:20-cv-01078-FB-SJB Document 1 Filed 02/27/20 Page 18 of 34 PageID #: 18



   82. Because the Subject Facility is a public accommodation, the Defendants are responsible

      for complying with the ADA. 28 CFR §36.304.

   83. The numerous architectural barriers to access the Subject Facility have endangered the

      Plaintiff’s safety.

   84. The Defendants’ Subject Facility violates 42 U.S.C. §12181, §12182, §12183, §12204 of

      the ADA, 28 CFR §36.302 and §36.304.

   85. The Department of Justice (“DOJ”) published revised regulations for Title III of the ADA

      in the Federal Register on September 15, 2010. “These regulations adopted revised,

      enforceable accessibility standards called the 2010 ADA Standards for Accessible Design,

      ‘2010 Standards’”. (See, 2010 Standards, Overview) These standards “set minimum

      requirements – both scoping and technical – for newly designed and constructed, or altered

      … public accommodation, and commercial facilities to be readily accessible to and usable

      by individuals with disabilities.” Id. The DOJ provided that document in one publication

      and it includes the 2010 Standards for public accommodation and commercial facilities,

      which consist of the Title III regulations at 28 CFR Part 36, subpart D, and the 2004

      ADAAG at 36 CFR Part 1191, appendices B and D.

   86. The Defendants are discriminating against the Plaintiff, and others similarly situated,

      because at their Subject Facility they are denying him access to, as well as full and equal

      enjoyment of, the goods, services, facilities, privileges, advantages and/or accommodations

      of the building, and its parking lot, by means of the architectural barriers, the existence of

      which is in violation of the ADA, including, but not limited to, those listed below.

   87. “Floor or Ground Surfaces. Access aisles are required to be nearly level in all directions

      to provide a surface for wheelchair transfer to and from vehicles. The exception allows



                                               18
Case 1:20-cv-01078-FB-SJB Document 1 Filed 02/27/20 Page 19 of 34 PageID #: 19



      sufficient slope for drainage. Built-up curb ramps are not permitted to project into access

      aisles and parking spaces because they would create slopes greater than 1:48.” 2010

      Standards §Advisory 502.4.

   88. “Floor or Ground Surfaces. Parking spaces and access aisles serving them shall comply

      with 302. Access aisles shall be at the same level as the parking spaces they serve. Changes

      in level are not permitted. EXCEPTION: Slopes not steeper than 1:48 shall be permitted.”

      2010 Standards §502.4.

   89. Thus, maximum permissible slopes of handicapped parking spaces and access aisles

      serving them must not be steeper than 2.08%. 2010 Standards §502.4.

   90. The Defendants grossly violated §502.4 of 2010 Standards.

   91. The designated handicapped parking space has a slope of 9.8%, which is equivalent to the

      slope steepness of 1:10.2.

   92. The designated handicapped parking space has a cross slope of 3.7%, which is equivalent

      to the slope steepness of 1:27.

   93. The designated handicapped access aisle has a slope of 5.5%, which is equivalent to the

      slope steepness of 1:18.18.

   94. “Door and Gate Opening Force. Fire doors shall have a minimum opening force

      allowable by the appropriate administrative authority. The force for pushing or pulling

      open a door or gate other than fire doors shall be as follows: 1. Interior hinged doors and

      gates: 5 pounds (22.2 N) maximum.” 2010 Standards §404.2.9.

   95. 10 pounds of force is required for pushing or pulling open the hinged door at the Subject

      Facility.




                                              19
Case 1:20-cv-01078-FB-SJB Document 1 Filed 02/27/20 Page 20 of 34 PageID #: 20



   96. “Forward Approach. A portion of the counter surface that is 30 inches (760 mm) long

      minimum and 36 inches (915 mm) high maximum shall be provided. Knee and toe space

      complying with 306 shall be provided under the counter. A clear floor or ground space

      complying with 305 shall be positioned for a forward approach to the counter.” 2010

      Standards §904.4.2.

   97. Knee and toe spaces are not provided under the counter in the Subject Facility.

   98. The individual Plaintiff, and all others similarly situated, will continue to suffer

      discrimination and injury without the immediate relief provided by the ADA, as requested

      herein. In order to remedy this discriminatory situation, the Plaintiff requires an inspection

      of the Defendants’ Subject Facility in order to measure and photograph architectural

      barriers that are in violation of the ADA to determine all of the areas of non-compliance

      with the law.


   99. The Defendants have failed to remove architectural barriers to accessibility to the Subject

      Facility in violation of 42 U.S.C. §12182(b)(2)(A)(iv).

   100.       Upon information and belief, since 1992 the Defendants have altered the areas in

      their Subject Facility, which affect, or could affect, access to or usability of their place of

      public accommodation.

   101.       The Subject Facility has not been designed, constructed, altered, or maintained in

      compliance with the accessibility standards of Title III of the ADA.

   102.       The Defendants have violated their statutory obligation to ensure that their policies,

      practices and procedures address compliance with the 2010 Standards in that they did not

      make reasonable accommodations for the individual Plaintiff, and all others similarly

      situated, and also violated their obligation to remove architectural barriers in order to let


                                                20
Case 1:20-cv-01078-FB-SJB Document 1 Filed 02/27/20 Page 21 of 34 PageID #: 21



      disabled individuals enjoy goods and services provided by the public accommodation

      under their control, thus discriminating against them.

   103.      To date, the architectural barriers, the removal of which was, and is, readily

      achievable, and other violations of the ADA, still exist at the Subject Facility and have not

      been remedied, or altered, in such a way as to effectuate compliance with the provisions of

      the ADA.

   104.      Pursuant to the ADA, 42 U.S.C. §12101, §12182 and 28 CFR §36.304, the

      Defendants were required to make their Subject Facility accessible to persons with

      disabilities, and should have removed architectural barriers by January 26, 1992. To date,

      the Defendants have failed to comply with that mandate.

   105.      The Defendants’ failure to remove the barriers to access constitutes a pattern and

      practice of intentional disability discrimination and is subject to enforcement under 42

      U.S.C. §12188 and 28 CFR §503.

   106.      It was not structurally impracticable for the Defendants to make the Subject Facility

      accessible.

   107.      Removal of all architectural barriers existing at the Subject Facility was, and is,

      readily achievable by the Defendants.

   108.      The Defendants may, should and are required to make reasonable accommodations

      at the Subject Facility and their making them would be readily achievable.

   109.      Accommodations to the Plaintiff, and other persons similarly situated, and removal

      of architectural barriers at the Subject Facility by the Defendants, are readily achievable,

      would not impose an undue hardship on them and would not fundamentally alter the nature

      of their program, activity, or nature of the business.



                                               21
Case 1:20-cv-01078-FB-SJB Document 1 Filed 02/27/20 Page 22 of 34 PageID #: 22



   110.      The Plaintiff has a realistic, credible, existing and continuing threat of

      discrimination from the Defendants’ non-compliance with the ADA in connection with the

      Subject Facility.

   111.      The Defendants’ failure to make their Subject Facility accessible denied the

      Plaintiff and others, similarly situated, an equal opportunity to participate in, or to benefit

      from, services, or accommodations, on the basis of their disability.

   112.      The effect of the practices complained of has been to deprive the Plaintiff, and all

      other similarly situated individuals, of the full and equal enjoyment of the Subject Facility

      and to otherwise adversely affect his status as a member of the public interested in

      accessing the place of public accommodation owned, leased, leased to, constructed,

      maintained, managed and/or operated by the Defendants.

   113.      The Defendants’ Subject Facility is not accessible to, or readily usable by,

      individuals with disabilities.

   114.      Pursuant to 42 U.S.C. §12188, this Court was vested with the authority to grant the

      Plaintiff injunctive relief, including an order to alter the Subject Facility, to make it

      accessible to, and useable by, the Plaintiff, and other similarly situated individuals with

      disabilities, to the extent required by the ADA, as well as close the Subject Facility until

      the required modifications are completed.

   115.      The Defendants’ flagrant disregard for the ADA, and the New York laws, which

      obligate them to make all readily achievable accommodations and modifications to remove

      architectural barriers to access and use of their Subject Facility is legally inexcusable.

      Allowing the Defendants to deleteriously detrimentally prolong their practices would

      encourage them to continue to blatantly disregard the ADA, the New York State Civil



                                                22
Case 1:20-cv-01078-FB-SJB Document 1 Filed 02/27/20 Page 23 of 34 PageID #: 23



      Laws, the New York State Human Rights Laws and the New York City Human Rights

      Laws, and discriminate against the Plaintiff, and other similarly situated individuals.

   116.       The inexcusability of the Defendants’ actions is exacerbated by the fact that over

      25 years have passed since the effective date of Title III of the ADA. During that time

      period they operated at a profit, should have accumulated sufficient funds to make

      alterations and had numerous opportunities to remove the architectural barriers and end

      discrimination, but intentionally chose not to do so. By intentionally not removing the

      architectural barriers, which barred the Plaintiff’s access, inconvenienced and embarrassed

      him, humiliated him and caused him personal injuries, including emotional distress to him,

      and others similarly situated, the Defendants gave a crystal-clear message to disabled

      customers that their patronage is neither needed, desired, welcomed, or wanted.



                                SECOND CAUSE OF ACTION

                   Violations of the New York State Human Rights Laws

   117.       The Plaintiff re-alleges, and incorporates, by this reference, all the allegations set

      forth in this complaint, as if fully set forth herein.

   118.       The New York State Human Rights Law, in relevant part, provides the following:

                      It shall be an unlawful discriminatory practice for any
                      person, being the owner, lessee, proprietor, manager,
                      superintendent, agent or employee of any place of public
                      accommodation … because of the … disability … of any
                      person, directly or indirectly, to refuse, withhold from or
                      deny to such person any of the accommodations, advantages,
                      facilities or privileges thereof … to the effect that any of the
                      accommodations, advantages, facilities and privileges of any
                      such place shall be refused, withheld from or denied to any
                      person on account of … disability … .

              NYS Executive Law §296(2)(a)

                                                 23
Case 1:20-cv-01078-FB-SJB Document 1 Filed 02/27/20 Page 24 of 34 PageID #: 24




   119.       The Defendants’ Subject Facility is a place of public accommodation, as defined in

      New York State Human Rights Law §292(9).

   120.       The Defendants have further violated the New York State Human Rights Law by

      being in violation of the rights provided under the ADA.

   121.       The Defendants are in violation of the New York State Human Rights Law by

      denying the Plaintiff, and others similarly situated, full and safe access to all of the benefits,

      accommodations and services of the Subject Facility.

   122.       The Defendants do not provide the Plaintiff, and others similarly situated, with

      equal opportunity to use their public accommodation.

   123.       The Defendants have failed to make all readily achievable accommodations and

      modifications to remove barriers to access in violation of Executive Law §296(2)(c)(iii).

   124.       As a direct and proximate result of the Defendants’ unlawful discrimination, which

      is in violation of the Executive Law, the Plaintiff has suffered, and continues to suffer,

      personal injuries, which include emotional distress, including, but not limited to,

      humiliation, embarrassment, stress and anxiety.

   125.       The Defendants have not provided the Plaintiff, and others similarly situated, with

      evenhanded treatment in violation of New York State Human Rights Law §296.

   126.       The Defendants’ direct, or indirect, unequal treatment of the Plaintiff, and others

      similarly situated, was demonstrated when he was discriminated against.

   127.       The Defendants have, because of the Plaintiff’s disability, directly, or indirectly,

      refused, withheld from, or denied him the accommodations, advantages, facilities, or

      privileges of their public accommodation.




                                                 24
Case 1:20-cv-01078-FB-SJB Document 1 Filed 02/27/20 Page 25 of 34 PageID #: 25



   128.       The Defendants have demonstrated that the patronage, or custom, of the Plaintiff,

      and other similarly situated individuals, is unwelcome, unwanted, undesirable,

      unacceptable and objectionable.

   129.       In violation of the New York State Human Rights Laws the Defendants and their

      agents discriminated against the Plaintiff.

   130.       As a direct and proximate result of the Defendants’ unlawful discrimination, which

      was, and is, in violation of the New York State Human Rights laws, the Plaintiff has

      suffered, and continues to suffer, personal injuries, such as mental anguish and emotional

      distress, including, but not limited to, depression, humiliation, stress, embarrassment,

      anxiety, loss of self-esteem and self-confidence, together with emotional pain and

      suffering.

   131.       The Plaintiff requests compensatory damages from each Defendant in the amount

      of $1,000 under the New York State Human Rights Law, NY CLS Exec §297(9).



                                 THIRD CAUSE OF ACTION

                     Violations of the New York State Civil Rights Laws

   132.       The Plaintiff re-alleges, and incorporates by this reference, all the allegations set

      forth in this complaint, as if fully set forth herein.

   133.       The Defendants have violated the Plaintiff’s civil rights on the basis of his

      disability.

   134.       Consequently, the Plaintiff is entitled to recover the penalty prescribed by Civil

      Rights Law §40-c and §40-d, in the amount of $500 for each violation from each

      Defendant.



                                                 25
Case 1:20-cv-01078-FB-SJB Document 1 Filed 02/27/20 Page 26 of 34 PageID #: 26



   135.       Pursuant to the New York Civil Rights law, §40-d, the Defendants are guilty of a

      class A misdemeanor.

   136.       Notice of this action is being served upon the attorney general, as required by New

      York Civil Rights Law, §40-d, in accordance with the statute.



                                FOURTH CAUSE OF ACTION

                    Violations of the New York City Human Rights Laws

   137.       The Plaintiff re-alleges, and incorporates by this reference, all the allegations set

      forth in this complaint, as if fully set forth herein.

   138.       The New York City Human Rights Law, in relevant part, provides the below.

                      It shall be an unlawful discriminatory practice for any person
                      who is the owner, franchisor, franchisee, lessor, lessee,
                      proprietor, manager, superintendent, agent or employee of
                      any place or provider of public accommodation:
                               1. Because of any person’s actual or perceived …
                               disability …, directly or indirectly:
                                       (a) to refuse, withhold from or deny to such
                                       person the full and equal enjoyment, on equal
                                       terms and conditions, of any of the
                                       accommodations, advantages, services,
                                       facilities or privileges of the place or provider
                                       of public accommodation;

              NYC Admin. Code §8-107(4)


   139.       The Defendants have not reasonably accommodated the Plaintiff, and other

      disabled individuals, in violation of New York City’s Administrative Code §8-102(4), (16),

      (17), (18), §8-107(4) and §8-107(15).

   140.       In violation of the New York City Administrative Code, the Defendants have

      unlawfully discriminated against the Plaintiff and all others similarly situated.



                                                 26
Case 1:20-cv-01078-FB-SJB Document 1 Filed 02/27/20 Page 27 of 34 PageID #: 27



   141.       Reasonable accommodations and modifications are necessary to enable the

      Plaintiff, and all others similarly situated, the ability to enjoy non-restricted access and use

      of the Defendants’ Subject Facility.

   142.       In violation of the New York City Administrative Code the owners, operators,

      lessees, proprietors, managers, agents and/or employees of the Defendants’ Subject

      Facility have, because of the actual, or perceived, disability of the Plaintiff directly, or

      indirectly, refused, withheld from, and denied him the accommodations, advantages,

      facilities, or privileges thereof.

   143.       In violation of the New York City Administrative Code, on the basis of the

      Plaintiff’s disability, the Defendants have demonstrated that the patronage, or custom, of

      the Plaintiff, and all others similarly situated, is unwelcome, objectionable and not

      acceptable.

   144.       The Defendants are in violation of the New York City Human Rights Law by

      denying the Plaintiff full and safe access to all of the benefits, accommodations and

      services of the Subject Facility.

   145.       Pursuant to New York City Human Rights Law §8-502(c), notice of this action is

      being served upon the New York City Commission on Human Rights in accordance with

      the statute.

   146.       As a direct and proximate result of the Defendants’ disability discrimination, in

      violation of the New York City Human Rights Laws, the Plaintiff has suffered, and

      continues to suffer, personal injuries, including mental anguish and emotional distress,

      including, but not limited to, depression, humiliation, stress, embarrassment, anxiety, loss

      of self-esteem and self-confidence, emotional pain and suffering.



                                                27
Case 1:20-cv-01078-FB-SJB Document 1 Filed 02/27/20 Page 28 of 34 PageID #: 28



   147.      The Plaintiff requests compensatory damages in the amount of $1,000 from each

      Defendant under the New York City Human Rights Law, NYC Admin. Code §8-125.



                            ATTORNEY’S FEES AND COSTS

   148.      The Plaintiff had to retain the undersigned counsel for the filing and prosecution of

      this action. The Plaintiff is entitled to have his reasonable attorney’s fees, including

      litigation expenses, and costs, including expert fees, paid by the Defendants, pursuant to

      the ADA, 28 CFR §36.505 and New York Executive Law §297(10). Furthermore, pursuant

      to the New York City Human Rights Law, the Court may award the prevailing party

      reasonable attorney’s fees. Under that law’s definition “prevailing” includes a Plaintiff,

      whose commencement of litigation has acted as a catalyst to effect policy change on the

      part of the defendant. NYCHRL, in pertinent part, states the below.

                    In any civil action commenced pursuant to this section, the
                    Court, in its discretion, may award the prevailing party
                    reasonable attorney’s fees, expert fees and other costs. For
                    the purposes of this subdivision, the term “prevailing”
                    includes a Plaintiff whose commencement of litigation has
                    acted as a catalyst to effect policy change on the part of the
                    defendant, regardless of whether that change has been
                    implemented voluntarily, as a result of a settlement or as a
                    result of a judgment in such Plaintiff’s favor. The Court shall
                    apply the hourly rate charged by attorneys of similar skill
                    and experience litigating similar cases in New York County
                    when it chooses to factor the hourly rate into the attorney’s
                    fee award.

             NYC Admin. Code §8-502(g)




                                              28
Case 1:20-cv-01078-FB-SJB Document 1 Filed 02/27/20 Page 29 of 34 PageID #: 29



          COMPENSATORY AND STATUTORY MONETARY DAMAGES

   149.        The Plaintiff requests compensatory damages in the amount of $1,000 from each

      Defendant under the New York State Human Rights Law, NY CLS Exec §297(9) and the

      New York City Human Rights Law, NYC Admin. Code §8-125.

                      In calculating compensatory damages under the NYSHRL
                      and the NYCHRL, a Court in the Southern District of New
                      York just a few months ago found relevant the fact that ‘[t]he
                      New York City Human Rights Commission has deemed
                      awards of $1,000 to be sufficient in cases where
                      complainants did not establish any particular damage ‘other
                      than what a decent and reasonable individual would suffer
                      when faced with such ignorant behavior.’

      Shalto v. Bay of Bengal Kabob Corp., 2013 WL 867429, (quoting and adapting Kreisler,
      2012 WL 3961304, at *14)


   150.        The Plaintiff requests statutory monetary damages in the sum of $500 from each

      Defendant to compensate him for their violation of New York Civil Rights Law §40-c and

      §40-d.

                      New York Civil Rights Law §40-c holds that any person
                      [emphasis added] who shall violate any of the provisions of
                      New York Civil Rights Law §40-d ‘shall for each and every
                      violation thereof be liable to a penalty of not less than one
                      hundred dollars nor more than five hundred dollars, to be
                      recovered by the person aggrieved thereby in any Court of
                      competent jurisdiction in the county in which the defendant
                      shall reside. … [T]his Court has the authority to order
                      Defendant to pay Plaintiff the $500 in statutory damages
                      contemplated by the New York Civil Rights Law for the
                      disability discrimination Plaintiff has suffered… .


      Shalto v. Bay of Bengal Kabob Corp., 2013 WL 867429

   151.        The reason the Plaintiff requests $500 from each Defendant, and not a lower

      amount envisioned by the statutes, is due to the high number and extent of the violations,



                                               29
Case 1:20-cv-01078-FB-SJB Document 1 Filed 02/27/20 Page 30 of 34 PageID #: 30



      which were alleged in detail in this complaint. Furthermore, the number of violations may

      be even greater, and they may be even more extensive, than those alleged here and it is

      likely that they will be revealed upon inspection of the Subject Facility by an expert.



                                    PUNITIVE DAMAGES

   152.      The Plaintiff requests punitive damages from each Defendant to compensate him

      for their violation of the New York City Human Rights Law.

                     With respect to punitive damages, “the standard for
                     determining damages under the NYCHRL is whether the
                     wrongdoer has engaged in discrimination with willful or
                     wanton negligence, or recklessness, or a ‘conscious
                     disregard of the rights of others or conduct so reckless as to
                     amount to such disregard.’” Chauca v. Abraham, 885 F.3d
                     122, 124 (2d Cir. 2018) (quoting Chauca v. Abraham, 30
                     N.Y.3d 325, 67 N.Y.S.3d 85, 89 N.E.3d 475, 481 (N.Y.
                     2017)). This standard requires “a lower degree of
                     culpability” than is required for punitive damages under
                     other statutes, as it “requires neither a showing of malice nor
                     awareness of the violation of a protected right.” Id. (quoting
                     Chauca, 89 N.E.3d at 481).

      Kreisler v. Humane Soc’y of N.Y., 2018 U.S. Dist. LEXIS 171147



                                    INJUNCTIVE RELIEF

   153.      Pursuant to 42 U.S.C. §12188 this Court is vested with the authority to grant the

      Plaintiff injunctive relief, including an order to alter the Subject Facility to make it readily

      accessible to, and useable by, individuals with disabilities to the extent required by the

      ADA, the New York State Civil Rights Law, the New York State Human Rights Law, the

      New York City Human Rights Law and close the Subject Facility until the requisite

      modifications are completed.



                                                30
Case 1:20-cv-01078-FB-SJB Document 1 Filed 02/27/20 Page 31 of 34 PageID #: 31



   154.      The Plaintiff requests the Court to issue a permanent injunction enjoining the

      Defendants from disability discrimination.

   155.      The Plaintiff requests the Court to issue a permanent injunction and order the

      Defendants to alter their Subject Facility to make it readily accessible to and usable by

      individuals with disabilities. To achieve that, the Plaintiff requests the Court to adapt relief

      ordered in Shariff v. Alsaydi, 2013 WL 4432218. The Plaintiff requests the Court to order

      the Defendants to prepare architectural plans remedying the violations of the 2010

      Standards and to provide the Plaintiff’s counsel with those plans for review within 60 days

      of the Court’s order. The Plaintiff also requests that the injunction provide him with 30

      days to file a motion seeking relief should the Defendants’ proposed architectural plans be

      inadequate to remedy the 2010 Standards violations specified in this complaint. The

      Plaintiff further requests that the injunction requires the Defendants to implement the

      architectural plans and remedy the violations within 60 days of either the Plaintiff’s

      agreement, or a ruling by the Court stating that the plans are adequate.

   156.      The Plaintiff requests the Court to issue a permanent injunction requiring the

      Defendants to make all necessary modifications to the Defendants’ policies, practices and

      procedures, so that the Plaintiff, and other persons similarly situated, would not be subject

      to further unlawful discrimination.

   157.      Injunctive relief is also necessary to order the Defendants to provide auxiliary aid,

      or service, and/or alternative methods, to allow the Plaintiff, and others similarly situated,

      to use the place of public accommodation in accordance with Title III of the ADA, the New

      York State Civil Rights Laws, the New York State Human Rights Laws and the New York

      City Human Rights Laws.



                                                31
Case 1:20-cv-01078-FB-SJB Document 1 Filed 02/27/20 Page 32 of 34 PageID #: 32



                                    DECLARATORY RELIEF

   158.         The Plaintiff is entitled to a declaratory judgment concerning the violations of the

        ADA, the New York State and the New York City laws committed by the Defendants

        specifying the rights of the Plaintiff, and other persons similarly situated, as to the removal

        of the architectural barriers from the Defendants’ Subject Facility by the Defendants and

        as to their policies, practices, procedures, facilities, goods and services.



                                      PRAYER FOR RELIEF

        WHEREFORE, the Plaintiff hereby respectfully requests judgment against the

Defendants and that this Court grants the following relief:

   A.       Certifies this case as a class action;

   B.       Grants a permanent injunction

            i.) Enjoining the Defendants, their officers, management personnel, employees,

                agents, successors and assigns from engaging in discrimination based on disability;

            ii.) Requiring the Defendants to alter their Subject Facility to make it readily accessible

                to, and usable for, individuals with disabilities;

            iii.) Compelling the Defendants to make all necessary modifications to their policies,

                practices and procedures, so that the Plaintiff would not be subject to further

                discrimination;

            iv.) Ordering the Defendants to provide auxiliary aids and services, as well as to modify

                their policies, or procedures, or provide an alternative method, so that the Plaintiff

                would be able to obtain the full and equal enjoyment of the Subject Facility owned,

                operated, maintained, or leased, by the Defendants, in accordance with Title III of



                                                     32
Case 1:20-cv-01078-FB-SJB Document 1 Filed 02/27/20 Page 33 of 34 PageID #: 33



            the ADA, the New York State Civil Rights Laws, the New York State Human

            Rights Laws and the New York City Human Rights Laws; and

         v.) Ordering the Defendants to make the Subject Facility readily accessible to and

            usable by individuals with disabilities.

   C.    Enters declaratory judgment specifying the Defendants’ violations of the ADA, the

         New York State Civil Laws, the New York State Human Rights Laws and the New

         York City Human Rights Laws and declares the rights of the Plaintiff, and other persons

         similarly situated, as to the Defendants’ policies, procedures, facilities, goods and

         services offered to the public;

   D.    Enters declaratory judgment specifying that the Subject Facility owned, operated,

         leased, controlled, maintained and/or administered by the Defendants violates the

         ADA, the New York State Civil Rights Law, the New York State Human Rights Law

         and the New York City Human Rights Law;

   E.    Enters an order requiring the Defendants to alter their Subject Facility and amenities to

         make it accessible to, and usable by, individuals with disabilities to the full extent

         required by Title III of the ADA, the New York State Civil Rights Laws, the New York

         State Human Rights Laws and the New York City Human Rights Laws;

   F.    Holds each of the Defendants liable for $500 in statutory monetary damages for each

         violation and awards that sum to the Plaintiff pursuant to New York State Civil Rights

         Laws §40-c and §40-d;

   G.    Holds each of the Defendants liable for compensatory damages in the amount of $1,000

         under the New York State Human Rights Law and the New York City Human Rights

         Law.



                                              33
Case 1:20-cv-01078-FB-SJB Document 1 Filed 02/27/20 Page 34 of 34 PageID #: 34



   H.      Holds each of the Defendants liable for punitive damages for their violation of the New

           York City Human Rights Law.

   I.      Finds the Defendants guilty of class A misdemeanor pursuant to New York State Civil

           Rights Law §40-d;

   J.      Retains its jurisdiction over the Defendants until their unlawful practices, acts and

           omissions no longer exist;

   K.      Finds that the Plaintiff is a prevailing party in this litigation and awards attorney’s fees,

           expert fees, costs and expenses, together with such other and further relief at law, or in

           equity, to which the Plaintiff, and other persons similarly situated, may be entitled; and

   L.      Awards such other and further relief as it deems necessary, just and proper.



                                        JURY DEMANDED

The Plaintiff demands a trial by jury of all the issues of fact and damages.



Signed: February 27, 2020



Michael Grinblat, Esq. (4159752)

Law Offices of Michael Grinblat
817 Broadway, Fourth Floor
New York, NY 10003
Tel: (347) 796-0712
Fax: (212) 202-5130
Email: michael.grinblatesq@gmail.com
Attorney for the Plaintiff




                                                  34
